292




          wanlfertly   the rtatute  00~14 hsve easily
     been mds rsorea~4alflc in this retyard. E4 aen-
     ceive, bmneV4r, that a21 of the contentionshere
     mde by appellents,whsther eatuell~ mired in the
     atteok upon tte vmll418p cf tbe ictt or mt, were
     nrcersotilyinvclved in tbQ @ttIhokamebe upon it8
     aonrtitutlonalityin Burt T. Gaoper, aupre, rhloh
     follourd the declriona in t& Jeo&eon end FiOrgrr-
     eld a&ems, rupra, en4 Ugeett    Co. vr Lee, 488
     0. 6. 819, 88 8. ct. 681, 97 L lKd.989, 88
A. 1. R. 6Wg ia all of *blob eaee8 the vaoli@itp
     tbcreof, notwithetendlngruoh indefiniteoarsin
     the rerpects rtrtod, vu6 auatdaed . . . 5%
     ia ii~0i  ~ tb s.wdbw25       60lp dr io a x pgro-
     vide bar, and by whati tha tax 8e impcsod should
     be paid, should not, in view of t&e 4eolrione up-
     holding the hot l# Valid, be psrtitt84 to d*feat
     it8 pl-OVi$iOn&. . . *
Tbr court did aat Haho to whet extm~t or in *bet proportion
the taxpspre, to-wit, tha,mtoro operaton, WM      leoh liable,
It act beini~nr0semx-y to a00m    that qwn6ion. lhwor4r, thn
oourt oleerly held that the Aot ilrml14 en4 that fail- of
tbti f.egi8letW8to sake thf8 pl'OVi6iciIsore s~eoif'ioWill not
*br grraltted to d@ffmti it* (bhe A86’8) ~rovisioa&" llhlrr
hol4lag alberlp indiaa8ob ktmt the sour6 bellwed t&fitthr
Aat rbauld and could be enforaed an hbe baeir thet ell oi
the stare8 in II0888 of this kind cdnstituteoae ehaia. If it
lr valia end is to be lnicrcea, e tar is due on 6 ebein oi air-
trsn etorsr (in ths actmeyou eek &bout) end the operaDorm of
those storer must pap it.
            51octionB af the AQt piovldes that %eaah epplloatlon
lhall be   loomptmled    by a ifliag fee of fifty (SO) osn68 for
seoh utore."    ?fnthiak that fee rhauld bs p&I by the person
or oorpomtLan    ogsratiatg  the 6tcre and 6bsnton   6to ootgorn-
tionr in guertlon should per the f f llng fee pmwrlbed     in f3eotion
8 a8 foll~~e: GcrporntionA, $1.00 for its two rtorao~ Corpora-
tion B, $a.00 tar ltn four ntoreo) en4 Ccrpora6ton C, &.OO
ior lte tea mtcrtss.
           Bootian   8 of the Aot providee a aaalr of lioenee
t4rr 48 follart
          *Ths lloenms ieer   harrln   g~~sorltml eke11 be
     urnfolloue:
Boaomble Oebrge H. she&?prd, page 0




              '1. Upon ona (1) atom the li6ease fee ehall
     be     On6 Dollar (81);
           "4. Upoa eeoh eddltlonel store in I cm8 of
     on~a (1) but not to oromd two (a), the 1fden@,

          US. Upon aeob ad~aItIonal sto r e in lxoeme of
     two (a) but not to exased flte (8) thr liewee
     rw  #hall be T%ventpilveDollar8 ($St!J).;

          "4. npon eaoh adUltIcimdrtoro In 0x00~~ or
     tlve (a) but not to etoeod ten (10) the lioense
     fee ehell be fittr Doll- ($5O)j
          "8. U&n saoh eddltional #tore in lxeesa of
     ten (10) but not I*O~.,+oWd tWelaty(80), the li-
     eenmo iw ahall bo Oh8 Xun4red Arty    Y&l&era ($180)1
                w~eaoh additional ston in lr@wa ot
                but"not to cutore thli'ty-ii,ve($8)
    the lloenw  t4e ehall $0 Two Xuadred Fitly  Doll
    l4r6 (ItWO)t
              A9. Vpoa~.awb rddltiawl   atom   in ww8*   6f
    ttlrty-five(38) bu8 not ta lxooed P:Stj (80)
    the lloenea fie ehall be Inca kIundr@dDallera
    (96oo)r
         W. Up o n lcrohedditlona2 store in lxoem at
    fifty (SO), tha liams* fee shall be SetronXundrod
    Flfby Dollerr (#WOll . . . *
The H. I. Bu3ubt Orooery Uwpaay 0010
robe1 language that t&m* store8
obein for tax purpoea~~,~ That belag
how 16uohie due under 3eatlon Isfor the oporstion of aixtoon
Btorem. The 8um lr Bl,iiS&OO, anivod sitas tollowrr
            1 stox4                                      $     1.00
            1 sOd~tlontl1
                        etors (In
               8X4886     Of    1)                             5.00
            3 o4altional 4tnres (In
              6XOa3d of 2)                                    715.00
            S aCdft.ionalstoma (In
               4X4.865    Of    5)                           PS0.00
            S aauitional storer,(In
               4x0445     of    10)
           Tbrrtorem

            ThI8 atm ef &e3&GG         I8 the aus owoa for the opra-
Elan of thfe ohala. As utatad         in the forepert of thlr OpIn-
loll,the p,erscnrOr ccrporotioaawho al.0nqulmd to pay ar4
those   who vqerate, mlntoln, o en or erwablIshw them lto x w.
There ers aixtnen utoroa, that        sa, unit*, In the ehaln. Cor-
poration A opwtitsa two of the aixtaen, Gargoxation         B opentm
four of the aixtaan, an4 COrpOratI~ G 0per8te8 10 0i the *lx-
teen. In cth4r wards, CnrporatlonA OpOl%It8~l/&h or *ha
ahaln, Corporation0 aparater         l/&h ct the diniD,  and Oorpon-
tion G operatea S/i?thr       af the ohaln; on4 aooordIW,     G-orgora-
tlan A Iu liable tcr l/stb of the tare6 duo under W6tion S,
to-it,    lJ8th   of $1,immo,      pna GarpcwetlonD is Ilob     fox
l/&h of asid tllX88, to-wit,        l/&h of #l,SSSLOG; a
tic&n  G i5 litable  inr  5/8tha   ai Sal4 taxes,tO-Wit,
$l,ti3fk.O0.    Therefore,    said outW4Iary   oorporstlonrera liable
under Section 5 aa followst        CarporatIonA, #lst.GG far Ita
twe atcns$          orcrtionB, $3C&OO for Itr tour atone; and
CorporationC, 770.00 tar lta ten 8toras.
           54Paotii.m7 af the @O#$ ffr$ini0 Chain St0x.aT&ixA00
is i(hntloa1with &ofIon 6 of 8ha T4x4rr Act. R3so 3eotIoa 5
Of eaoh or tb:asata 61888448 the tax IlldaOSt       idOUt:Otrlly
t!a mm4 longuhgs. The Enita4 Gtetss mistrIct GourC of
ths Fauthm Mstriot       of %'8Ut vir&ia  aOlldWu44   %eotion 7
Of the ITant ViZ@nia    k4t in eh8 Oat8 O? &iii ReflnIn$ CO. V.
lbcr,11 Pe4. SUQQ. UiS, and atate a6 folMws~
          *Rafmame fm aim a id8to tha 4solaIoaa
     Of the f4d8Td  4Ourbm  in .ntsrpnting tlr4 pro-
     vialo~a ol asctions &?4O(b 1 Of the hV9nW  it& Of
     lQL% (40 ,Btat.1081 108&lI, 8na asotlcm 2HO(o) of
     the   R4VMUO       AOt    Of    i%il   ( I   Hat.       860)     aGereby
     it was 4naOt8u tbet two 0 ’ IQW8 at%C8et I 0 %OrpOra-
     tlona ahall bs a4en4a sir .im8a, lnt*r      alla, ii
     on4 corporation owu9 aha  it1.y or oontmls sub8tan-
     tially all of the atoak a ' tb4 Others.
                                                                                                  .-,.
                                                                                            295




               %s@tion  7 b4ma 1?1m4enslogy to the &Tcvi-
          4lona Of V.4 Tievanue aotr.r8Rmaing thr effllle-
          tion of onrporation4tlalkfS4ctin&thclt(Pxon cor-
          DOTbt4 ~IlOOS?2IT;
                           . . . "
          !I%4 Gulf artlnlng C~.~.preay
                                    0084, aupr4, we8 r4iem4
84 with epgroval by the court In the R. X. Butt Urooory Co&-
pany aa44r
          It la of lntcrast to note the mumor of proportion-
ate 4lstrlbutIcnof thota'~CiS8cl444a In tba Bederr R*vanu*
Act8 rsferrsd to which BOtn wara wuparea to the control pr0-
+:sion of the Kaat Virginia Chain Store %zAot.
          tjeatlonJ%o Of th8 Fsderel                         ltevenuaAot af 1918
provfder In part 4a fallowat
                   *(b)     For the purpom of th?a moatiantwo or
                        oorpo~t1o.m ehull ba dasgod to be
          more ilorjestlo
          arfiliated (11 ir one oorpor4tIonmaa aimtlf      or
          oontrola t:rau&h olooely 8frtiiatea Int8r8ata or
          by a anarlnoeor naprim sub4tantIcl~yall thti
          atook of th4 &her or othera, or (l?)~
                                              If aubatan-
          tislly all tha otoak of two or aor oorporrtlonr
          I8 CWn8u or oontroll4aby th4 aamm intarssta.*
said k4t          fppth4r     p0viae4,        a: to th8 pa)r?.ent
                                                               0r tb4 tuxL,aa
r0ii0w4I
          *In any ant.0 In wbiah a tux 14 w4n44a upon
          the beair Of 4 OO!NOlidutbdT8tUA,    th4 tot31   t&X
          ahell ba ooqsited in the firat Ineatcrncs  ~8 u ,Wit
          an4 &ball then  be 8S49444a upon the re$psotiVe    af*
          riiiat4a corpor4tloneLz au& proportionaa4 my
          b8 agreed upon #non& thyn,  or, in the abaeme of
          SAJ'auah 4$t48E4ctI th84 On Sha ;$44iaoi t:.4n4t
          Incom properly 44el&mbl4 to 4&ch. . ,@'
0~     oonoluolon           in tkls      opinion     au to  tks   fnennarof asesemsent
Of    th4       %0X ItW@ b?! tOSQW8d          tQ    the IURn’(le~ 0f &B64%48#83s pFOlid8e
for In the Revanue Aot, auprc,                       just 48 the imt4a     fitataaDle-
                             oompared ths West Virginia Chain
triot Court ot W44t Vl~trginla
&or4 mt to suoh R*tenua Act.
                   Aa you ocly        Inquire
                              about tin4llabilltp of the sub-’
siaiatp          0ap0mi0na,    c,     A:,   n 3na
                                  In the raot altu4htiQnyou
prsuant, thie opinion 14 ccnfined to the qU84tlQn yQu esk, end
                                  i   ii.
                                                                         296




    & are not paming upon the extent of liability, if any,
i   of holdlra ooqany X. Our oona~usion end opinion on the
    qusetion     YOU e8k my  be auxmfirlzedan follows: The Texas
    Ohafn    Tax 18 4rs4ss4d agelnet lnUlrlQualr,aorporatlonr,
    et4., rho 0p4n, emtabllsh,optwets and n:aintelnstores.
    &oh a pewon, aorporatlon, eto., 0~40 the tax on the stor4s
    he or it 80 operate4 slndaaaintalns. TRe three subeidlary
    sorporationo     here are liable for the taz as one oheln under
    Beation 6 of the Texas Aot.      Eaoh oorporationmuat pay on
    it8 stores. The tax Is one whlah la based on the nuaber of
    rtorrr, and, therefore,eaoh corporationpaya an wount
    proportionateto the number of atom8       in the one single
    ohain that woh oorporatloaoperates.
                                            Yours wry   tru3y    _




                  AWROVEDm     27, 1940




                                                                      COMMIITEC